Citation Nr: 9902747	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-07 435	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error in rating 
decisions of February 1982 that denied service connection for 
a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1980.  This matter comes to the Board of 
Veterans Appeals (Board) on appeal from March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that granted service 
connection for a bipolar disorder and denied the veterans 
claim of clear and unmistakable error in the rating decisions 
of February 1982.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been requested by 
the originating agency.

2. The evidence of record did not present a tenable basis for 
denial of the claim for service connection for a 
psychiatric disorder in unappealed February 1982 rating 
decisions.


CONCLUSION OF LAW

The agency of original jurisdiction decisions, dated in 
February 1982, that denied entitlement to service connection 
for a psychiatric disorder, were clearly and unmistakably 
erroneous. 38 C.F.R. § 3.105(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a grant of an earlier effective date 
for the grant of service connection for a bipolar disorder, 
based on clear and unmistakable error (CUE) in the rating 
decision of February 2, 1982 that denied his claim of service 
connection for the psychiatric disorder.  The Board notes 
that it finds the veterans claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, it finds that 
he has presented a claim that is plausible.




Factual Background

The Board must address the veterans claim of clear and 
unmistakable error by evaluating the evidence of record at 
the time of the rating action in question.  Service medical 
records indicate that when examined for entry into service in 
August 1977, there was no report of psychiatric abnormality 
and the veteran was found qualified for active service.  
Clinical records are entirely negative for complaints or 
treatment of a psychiatric disorder and when examined, prior 
to his September 1980 separation from service, no psychiatric 
disorder was reported.

VA hospitalized the veteran from October to November 1981, 
according to a discharge summary.  The record reflects that 
the veteran described a two to three week history, prior to 
admission, of episodes of impulsive, irritable behavior that 
caused him legal difficulty.  He was somewhat grandiose, 
described a decreased need for sleep and had limited insight.  
The hospital record further indicates that after admission, 
the veterans behavior pattern was quite different than 
during a previous admission.  During the prior admission, he 
seemed depressed and very slow, while during the current 
admission, he seemed very pressured and hyperactive.  The 
conclusion was that the veteran currently had a manic episode 
of bipolar affective disorder and medication was prescribed.  
The final diagnosis was bipolar disorder, manic episode.
   

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).

Previous determinations on which an action was predicated, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

It has been contended that the unappealed February 2, 1982 
rating decision that denied service connection for a 
psychiatric disorder was clearly and unmistakably erroneous.  
CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
when the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

 The U.S. Court of Veterans Appeals has propounded a three 
prong test to determine whether clear and unmistakable error 
is present in a prior determination: (a) [E]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extent at that time were 
incorrectly applied; (2) The error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992). 

It is contended that the rating decision of February 2, 1982 
involved clear and unmistakable error by the RO because it 
failed to obtain and review treatment records of the 
veterans prior VA hospitalizations in December 1980 and 
January to April 1981.

The rating action of February 2, 1982 held that the veteran 
was not shown to have a psychosis incurred in or aggravated 
by service, nor was a psychosis manifested to a compensable 
degree within one year after separation from active duty.  
The veterans service medical records and the VA discharge 
summary for his October to November 1981 VA hospitalization 
were the only evidence before the rating board at that time. 
The October 29 to November 23, 1981 hospital summary 
discloses that for a 2 to 3 three week period the veteran had 
exhibited irritable, impulsive, and grandiose behavior with 
decreased need for sleep, in contrast to a previous admission 
when he seemed depressed and very slow. It was concluded that 
the veteran had experienced an episode of a bipolar disorder.

Subsequent to the February 2, 1982 rating decision, the RO 
obtained a summary of the veterans VA hospitalization from 
December 20 to 23, 1980, during which time he was treated for 
reactive depression with poor impulse control. Thorazine was 
prescribed to relieve the veterans anxiety. Service 
connection for a psychiatric disorder was again denied by the 
RO on February 25, 1982 on the basis that there was no 
evidence of a psychosis. Not available to adjudicators was 
the summary of psychiatric medical treatment at the VA 
medical center in Cincinnati which the veteran received from 
January to April 1981, during which time a major affective 
disorder, depressed type was diagnosed.

Service connection for a bipolar disorder with psychotic 
features was granted by the RO in March 1998. January 22, 
1997, the date of a reopened claim, was set as the effective 
date of the award. The evidence included an opinion by a VA 
physician to the effect that a review of the evidence 
demonstrated that a psychotic disorder had first been shown 
during the veterans January 1981 hospitalization.

In retrospect, the rating decisions in February 1982 were not 
reasonable exercises of rating judgment, but rather the kind 
of clear and unmistakable error defined in Fugo v. Brown, 
supra. The October to November 1981 hospitalization summary 
revealed that the veteran had exhibited symptoms of a bipolar 
disorder for at least the previous 2 to 3 weeks, or very 
nearly within one year of the veterans discharge from 
military service. The RO was on notice that the veteran had 
previously been hospitalized for treatment of psychiatric 
symptoms also characteristic of a bipolar disorder. The 
February 25, 1982 rating decision, based on the December 1980 
hospital summary which showed that Thorazine, an anti-
psychotic medication, had been prescribed, failed to consider 
this evidence in the context of the October to November 
hospital report already of record. Further, no effort was 
made to obtain the January to April 1981 hospital summary 
which contained the diagnosis of major affective disorder. 

For the above reasons, the Board finds that the evidence 
reasonably available to the RO on February 2 and 25, 1982 was 
sufficient to demonstrate that a psychosis had been 
manifested to a compensable degree within one year of the 
veterans separation from service. The failure to correctly 
apply the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. 
§ 3.309 in February 1982 was clearly and unmistakable 
erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105; Fugo, 
Damrel.  


ORDER

There was clear and unmistakable error in rating decisions of 
February 1982 that denied service connection for a 
psychiatric disability.  The appeal is granted.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
